Dr. George 3, Beto, Director          Opinion No. M-74~~~~   'jr7,P9/f/
Texas Department of Corrections
Huntsville, Texas 77340               Re:   Authority of the Depart-
                                            ment of Corrections to
                                            refurbish and rebind
                                            textbooks and periodicals
                                            for state agencies and
                                            political subdivisions
Dear Dr. Beto:                              of the State of Texas.

          In your recent letter you have requested the opinion
of this office as to whether the Department of Corrections may
refurbish and rebind textbooks and periodicals for state agen-
cies and political subdivisions of the State of Texas.

          You stated that your request was based on the assump-
tion that the work would be done by the Department only after
the securing of bids by the Board of Control.

          We are of the opinion that, if all provisions of
Article 664-3, Vernon's Civil Statutes, are complied with, the
Board of Control may lawfully award to the Department of Cor-
rections a contract for refurbishing and rebinding the text-
books and periodicals made the subject of your inquiry, and
that the Department may lawfully perform the contract.

          There is affirmative authority for the Department of
Corrections to engage in such activity in Section 9(c) of Article
6203~. Vernon's Civil Statutes, whereunder the Department is
authorized to engage in the "manufacture or production" of such
articles or products as may be needed for the construct.ion,
operation, maintenance or use of any office, department, insti-
tution or agency supported in whole or in part. by this state
and the political subdivisions thereof.



                             -3618-
Dr. George J. Beto, page 2         (M-743)



          The nature of the contemplated work is related to manu-
facture or production and not to printing or binding, and hence
does not fall within the activity made the subject of Article
XVI, Section 21, of the Constitution of Texas, so that this
activity is not proscribed for the Department by Section 3 of
Article 4413(32), Vernon's civil    Statutes.  See Attorney General's
Opinion No. C-732 (1966). holding that the process of transform-
ing textbooks into Braille material    does not constitute the
process of printing and binding within the meaning of Section 21
of Article XVI of the Constitution.

           Article XVI, Section 21, Texas Constitution, requires
only ,that the articles or products named therein be sold under
competitive bids and that the purchase be from "the lowest re-
sponsible bidder."   This Section 21 contains no statement nor
 implication of distinction between bids by private enterprise
and a state agency.   In our opinion the competitive bid pro-
visions of Articles 664-3 and 6203~ meet the competitive bid
requisites of this Section of the Constitution: and the requi-
sites of Article 664-3, Section 8(f) provide the legislative
declaration of who may be "the lowest responsible bidder."

          In Opinion V-142 (1947) this Office held, with ref-
rence to this Section of the Constitution,

           II
                The Constitutional provision very
                .   .   .


     clearly leaves it to the Legislature to prescribe
     who may be 'the lowest responsible bidder' within
     the constitutional requirement.   ...'I

In Opinion M-392 (1969) the present Attorney General passed upon
the legality of a bid by a private firm for letterpress printing,
and in the context of this Section of our constitution stated,

          " .. . In determining the lowest, responsible
     and best bid the Board (of Control) is required to
     consider those factors set out in Section 8(f) of
     said Article  664-3.   . ..”




                              .-3619-
Dr. George J. Beto, page 3         (M-743)



          The requisites of Article 664-3, Section 8(f) relative
to "the lowest and best bid" meet the requirements of "competi-
tlve bidding" which are stated in Texas_H~gission           v..
Texas Asso iation o
Cf                                 S       , 312 S.W.2d 525, 527
(Tex.Sup.1963).

          The following prior opinions of this office are ex-
pressly overruled:  Opinion of Attorney General James V. Allred
to Hon. Claude D. Teer, dated March 24, 1931, recorded in Volume
319, at page 918, and Opinions O-1033 (1939) and WW-496 (1958).

          Since there is affirmative statutory authority for
the Department to perform such work, and since there is no
statutory or constitutional prohibition against the Department
doing so, we are of the opinion that the Department of Cor-
rections may, under a contract let by the Board of Control pur-
suantto a bid, refurbish and rebind textbooks and periodicals
for state agencies and political subdivisions of the State of
Texas.

                         SUMMARY

          If all of the provisions of Article 664-3,
     V.C.S., are complied with, the Board of Control
     may lawfully award to the Department of Corrections
     a contract for refurbishing and rebinding textbooks
     and periodicals for state agencies and political
     subdivisions of the State of Texas, and the Depart-
     ment may lawfully perform the contract.




Prepared by James S. Swearingen
Assistant Attorney General



                             -3620-
.   ,.   .




             Dr. George J. Beto, page 4     (M-743)



             APPROVED:
             0P1N10~ CcmiIyrBE




             ,'Au'bkin
                     Bray
              lick Chote
              Jack Gcodman
              Earl Hines

             MEADE F. GRIFFIN
             Staff Legal Assistant

             ALFREDWALKER
             Executive Assistant

             NOLA WHITE
             First Assistant




                                          -3621-